Citation Nr: 1758368	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  04-04 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).   


REPRESENTATION

Appellant represented by:	Jeany C. Mark, Attorney at Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from January 1970 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

A transcript of the Veteran's testimony before the undersigned Veterans Law Judge (VLJ) sitting at Montgomery, Alabama, in December 2007 as to a claim which is no longer before the Board.  

The extensive procedural history of this case will be set forth below. 

In February 2008 the Board remanded two claims for service connection and a claim for a rating in excess of 10 percent for duodenal ulcer disease (DUD), which remains the Veteran's only service-connected disorder.  

A March 2010 Board decision (1) denied service connection for diminished eyesight; (2) denied reopening of a claim for service connection for hypertension; and (3) denied a rating in excess of 10 percent for a duodenal ulcer.  The Board stated that an October 2008 VA form 21-4138,  Statement in Support of Claim, had raised the issue of entitlement to a TDIU rating and referred that matter to the RO.  

The Veteran appealed that decision and in a memorandum decision in November 2011 the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's denial of service connection for diminished eyesight and denying reopening of the claim for service connection for hypertension, but vacated the denial of a rating in excess of 10 percent for a duodenal ulcer and remanded that issue to the Board for further adjudication, in part to address the Veteran's credibility.  

The Board remanded the appeal in July 2012 observing that the Veteran's only service-connected disability is his duodenal ulcer disease, then rated 10 percent disabling, but that in light of the contents of the Veteran's October 2008 VA Form 21-4138, Statement in Support of Claim, he appeared to be raising the issue of entitlement to a TDIU rating due to that service-connected disability and it was inferred as part of the claim for increase rating, and was remanded for additional development.  

A March 2015 rating decision granted an increase from 10 percent to 20 percent for the service-connected duodenal ulcer disease as of January 6, 2003, date of receipt of the claim for increase. The Veteran and his attorney were notified of this by letter of March 20, 2015. The matter of entitlement to a TDIU rating was addressed in a March 2015 Supplemental Statement of the Case (SSOC).

A Notice of Disagreement (NOD), VA Form 21-0958, was received on March 7, 2016, expressing disagreement with the effective date of January 6, 2003 for the 20 percent rating for duodenal ulcer disease.  The Board remanded the case in March 2016 because additional evidence had been submitted without a waiver.  

That 2016 Board remand also noted that the Veteran's attorney alleged that the Veteran's service-connected DUD had caused or aggravated the Veteran's nonservice-connected colonic polyps, but that this claim had not been adjudicated by the RO and, so, the Board did not have jurisdiction over it, and it was referred to the RO.  

However, in correspondence dated April 27, 2017, the RO notified the Veteran and his attorney that VA regulations now required all claims to be submitted on a standardized form.  To begin processing the claim for service connection for colonic polyps, he had to submit a proper standardized form for benefits but if he did not feel ready to submit the claim, he could submit an intent to file identifying the general benefits he was seeking.  If a completed application was received within one year from the date that a completed intent to file was received, and if the RO decided that he was entitled to such VA benefit, the RO might be able to compensate him from the date of receipt of his completed intent to file.  To begin processing this claim for compensation, he had to complete, sign, and return a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  He could also submit that claim through eBenefits. 

An August 2017 Board decision granted a rating of no more than 30 percent for DUD and established an effective date of no earlier than January 6, 2002 and in light of that grant remanded the claim for a TDIU rating for readjudication.  Therein it was noted that with respect to any claim for service connection for colonic polyps, as yet, VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits had not been executed and sent to the RO.  

A September 2017 rating decision granted a 30 percent rating for DUD from January 6, 2002 and denied a TDIU rating.  

In VA Form 21-526b, Supplemental Claim for Compensation, signed by the Veteran and dated October 29, 2017, the Veteran filed a motion to revise an "August 29, 1972, rating decision denying service connection for a nervous condition due to CUE [clear and unmistakable error]."  

A December 2017 rating decision denied reopening of a claim for service connection for a psychiatric disorder but did not therein address whether there was CUE in the August 1972 rating denying service connection for a nervous condition.  

Lastly, the Board notes that in a letter from the Veteran's attorney, dated October 16, 2017, it was alleged that the Board had instructed the RO to adjudicate a claim for service connection for colonic polyps.  However, this is not correct.  Rather, the Board has stated in the March 2016 remand and in the August 2017 decision that it is now required that a claim for service connection be submitted on the proper VA form.  

To reiterate, to begin processing the claim for service connection for colonic polyps, the Veteran or his attorney must submit a proper standardized form for benefits but if he did not feel ready to submit the claim, he could submit an intent to file identifying the general benefits he was seeking.  If a completed application was received within one year from the date that a completed intent to file was received, and if the RO decided that he was entitled to such VA benefit, the RO might be able to compensate him from the date of receipt of his completed intent to file.  To begin processing this claim for compensation, he had to complete, sign, and return a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  He could also submit that claim through eBenefits.  

Again, as yet, VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits has not been executed and sent to the RO.  

To state the matter more simply, no further action will be taken by the RO with respect to service connection for colonic polyps until either the Veteran or his attorney executes and files with VA a VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's only service-connected disability is DUD, rated 30 percent disabling.  Thus, he does not met the schedular requirements for a TDIU rating under 38 C.F.R. § 4.16(a) but, nonetheless, consideration must be given to entitlement to a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  

As stated above, in VA Form 21-526b, Supplemental Claim for Compensation, signed by the Veteran and dated October 29, 2017, the Veteran filed a motion to revise an "August 29, 1972, rating decision denying service connection for a nervous condition due to CUE [clear and unmistakable error]."  

Although the RO had denied an application to reopen of a claim for service connection for a psychiatric disorder, this does not resolve the motion to revise the August 1972 RO denial of service connection for a psychiatric disorder on the basis of alleged CUE.  Significantly, it is not clear whether the Veteran ever informed his attorney that he filed the October 29, 2017, VA Form 21-526b, Supplemental Claim for Compensation, which was the motion to revise the August 1972 rating decision, particularly since this matter has not been addressed in any correspondence from the Veteran's attorney.  

In any event, if the Veteran were to be retroactively service-connected for a psychiatric disorder (which the Board noted in August 2017 he had at times refused to acknowledge having), then it is possible that the Veteran could be entitled to a TDIU rating on a schedular basis (depending upon any retroactive evaluation which could potentially be assigned).   

In other words, the outcome of the motion to revise the August 1972 RO denial of service connection for a psychiatric disorder could impact the Veteran's claim for a TDIU rating.  Thus, adjudication of the claim for a TDIU rating must be deferred pending adjudication of the motion to revise the August 1972 RO denial of service connection for a psychiatric disorder.  

However, if the RO denies the motion to revise the August 1972 RO denial of service connection for a psychiatric disorder, the Veteran could appeal such denial to the Board.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should adjudicate the motion to revise the August 1972 RO denial of service connection for a psychiatric disorder.  If that motion is denied, the Veteran and his attorney must be notified thereof and of the Veteran's appellate rights.  

2.  If, and only if, the Veteran or his attorney files a Notice of Disagreement (which must also be filed by executing the appropriate VA Form), the RO must issue a Statement of the Case (SOC) addressing that matter and provide the Veteran and his attorney the appropriate period of time within which to perfect any appeal by filing a VA Form 9, Appeal to the Board.  

3.  If all such steps have been taken or if the Veteran does not initiate an appeal by filing an NOD within one year of notification of any denial of a motion to revise the August 1972 rating decision; or; if an appeal is not perfected in a timely manner, the appeal as to entitlement to a TDIU rating should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH M. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

